Order entered July 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00259-CV

                          IN THE INTEREST OF A.R.R., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-11946

                                            ORDER
       By order dated July 11, 2016, we directed the Clerk to send a copy of the reporter’s

record to appellant and ordered his brief due August 19, 2016. In light of this, we DENY as

moot appellant’s July 1, 2016 motion to extend time to file his brief.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE